DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 7/15/2021. Amendments to claims 1, 3, 10 and 17 have been entered.  Claims 6, 7, 11-16, 20, 21 and 24-27 remain cancelled.  Claims 1-5, 8-10, 17-19, 22 and 23 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-10, 17-19, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 3 are directed to a system, i.e. machines performing the process and claim 17 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to regulate incoming trade orders for further trade order matching which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Determining that an event, i.e. time interval, has occurred or that a certain number of 
	The following italicized limitation steps, referring to representative claim 17, set forth the abstract idea of regulating incoming trade orders for further trade order matching, “…… by being operative to attempt to match the incoming order for a transaction for the associated financial instrument with at least one other previously received but unsatisfied order for a transaction counter thereto for the associated 7Application Serial No. 14/644,460LSK Ref. No. 004672-14003B-US financial instrument, to at least partially satisfy one or both of the incoming order or the at least one other previously received order, the method comprising:”  
[1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……, or the exceeding of a threshold by the number of stored received incoming orders, ……;” 
[2] “receiving, ……, an incoming order;”
[3] “determining, ……, whether the incoming order is characterized by any of a set of order types; ……,”
aggregating, ……, the received incoming order with the previously received incoming orders,”
[5]8Application Serial No. 14/644,460LSK Ref. No. 004672-14003B-US “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……,” and 
[6] “determining, ……, a sequence in which ….. will attempt to match each of the forwarded subset of the received incoming orders, …….”  Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations. For instance the steps of, [1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……, or the exceeding of a threshold by the number of stored received incoming orders, ……;”, [3] “determining, ……, whether the incoming order is characterized by any of a set of order types; ……,” and [6] “determining, ……, a sequence in which ….. will attempt to match each of the forwarded subset of the received incoming orders
Under step 2A, prong 2, regulating incoming trade orders for further trade order matching is not integrated into a practical application because the claim recites using computing devices, i.e. a processor with memory suitably programmed with a “match engine”, a “clock edge” for determining an interval of time, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory” to perform the steps of determining, receiving, determining, forwarding, forwarding, aggregating, storing, creating, storing, forwarding, allowing and determining. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and buffers/memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor with memory suitably programmed with a “match engine”, a “clock edge” for determining an interval of time, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory” to perform the determining, receiving, determining, 
	For instance, in the process of claim 1, the italicized steps of: 
[1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……, or the exceeding of a threshold by the number of stored received incoming orders, ……;” 
[2] “receiving, ……, an incoming order;”
[3] “determining, ……, whether the incoming order is characterized by any of a set of order types; ……,”
[4] “aggregating, ……, the received incoming order with the previously received incoming orders,”
[5]8Application Serial No. 14/644,460LSK Ref. No. 004672-14003B-US “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……,” and 
[6] “determining, ……, a sequence in which ….. will attempt to match each of the forwarded subset of the received incoming orders, …….” are considered mere instructions to apply an Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, organizing and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 as well as akin to arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); see MPEP 2106.05(d)(II). Applicant has used conventional computing components to manipulate information in a manner to complete a financial transaction, i.e. trade match. 
Dependent claims 2, 4, 5, 8-10, 18, 19 , 22 and 23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as 
For instance, claim 2 recites multiple memories suitably programmed and a second processor for solving the abstract idea of regulating incoming trade orders for further trade order matching.  Again, forwarding/receiving information and grouping information by characteristics such as a function of a determined time interval or time reading, requires a most basic computing function of generic computing elements.  Completing a financial transaction, i.e. trade match, is a most common business practice and abstract idea as well.  Claims 4 and 18 merely recite a criterion, i.e. relative time received, on which the well-understood, routine and conventional computing function of data transmission is accomplished.  Claim 5 merely recites that the “match engine” comprises the software utilized to perform the abstract idea on generic processors.  Claim 19 merely recites the well-understood, routine and conventional functions of the “match engine”.  Claim 8-10, 22 and 23 merely define the time duration with nothing more. 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to regulate incoming trade orders for further trade order matching further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to regulate incoming trade orders for further trade order matching) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory/buffers suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to regulate incoming trade 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-5, 8-10, 17-19, 22 and 23 filed in the Remarks of 7/15/2021 have been fully considered but they are not persuasive. 
On page 13 of the Remarks, Applicant argues “In contrast, the current claims relate to a system architecture which includes a first buffer and a second buffer disposed between the client computer and the match engine at the point where transaction messages ingress the electronic trading system to regulate the incoming orders according to the occurrence of an event triggered by a feedback signal received from the match engine. As such, in contrast to prior systems, incoming transactions are no longer forwarded in real time to the match engine but, instead, those transactions are forwarded to one or more buffer memories, communicatively arranged between the ingress point and the match engine, where they are stored, in aggregation, for later communication to the match engine as described.
	In particular, the claims improve the electronic trading system by conserving computing resources by, instead of forwarding the incoming transaction to the match engine in real time or otherwise as they are received, forwarding, and storing the incoming transactions to a first buffer 
	Receiving, storing and categorizing data in a “buffer”, i.e. memory, as disclosed in the specification, before sending said data, i.e. trade order requests to be matched for completing a financial transaction, does not translate to any conservation of computing resources.  For instance, adding memory between a computing device and a “matching engine” only adds generic computing elements for storing, sorting and categorizing data by a function of time before forwarding said data groups to be matched.  In other words, storing incoming data in groups according to a time interval element, and selectively canceling said transactions or selectively sending said groups to be matched does not improve any underlying computing elements leveraged to carry out the abstract idea. In contrast, Applicant has improved the abstract idea through leveraging the conventional computing functionality of generic computing elements acting as designed, both individually and in combination. Determining when, i.e. by an interval of time, trade orders are to be grouped and forwarded for matching, i.e. completing a financial transaction, is not an improvement to technology but rather using the inherent functionality of generic computing elements to improve the abstract idea.  Manipulating data that is stored in memory is a most basic computing function.
On page 18 of the Remarks, Applicant argues that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.
	The claims recite the following limitation which are clearly directed to the abstract idea of regulating incoming trade orders for further trade order matching.
determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……, or the exceeding of a threshold by the number of stored received incoming orders, ……;” 
[2] “receiving, ……, an incoming order;”
[3] “determining, ……, whether the incoming order is characterized by any of a set of order types; ……,”
[4] “aggregating, ……, the received incoming order with the previously received incoming orders,”
[5]8Application Serial No. 14/644,460LSK Ref. No. 004672-14003B-US “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……,” and 
[6] “determining, ……, a sequence in which ….. will attempt to match each of the forwarded subset of the received incoming orders, …….”
	The additional elements are a processor with memory, a “clock edge”, a first and second “buffer”, a client device and a “match engine” used to perform the abstract idea. The “buffer” as best defined by Applicant’s specification at paragraph [0060] is “…otherwise be operative to, receive an incoming order and store, or otherwise collect, aggregate, buffer or batch, the received incoming order in a memory 212/204 coupled with the order receiver 208, such as an incoming order buffer 212, which may be a part of the memory 204 or separate therefrom.” (emphasis added). The term buffer and buffering disclosed throughout the specification is merely what one of ordinary skill in the art would expect such as the definition of a buffer which is to hold data for a short period of time typically in the computer’s memory (RAM).  Furthermore, the “match engine” is disclosed as any type of matching algorithm used to match incoming trade orders with resting, unsatisfied trade orders, see paragraph [0038].  The algorithm is merely 
On pages 21-35 of the Remarks, Applicant argues, under Step 2A, Prong 2, “This combination of elements regulates or otherwise manages and controls processing and buffering of incoming electronic transactions by the matching engine, which are technical improvements. Further, in addition to these technical improvements, this combination of elements accounts for imbalances in the transmission capabilities from the senders of those incoming transactions, altering the priority of incoming transactions to transact in the system by forwarding and storing incoming transactions in a first buffer, disposed between the client computer and the matching engine, based on receiving a feedback signal from the matching engine and automatically processing the transactions together, thereby dis-incentivizing rapid submission of transactions, while allowing modifications to transactions awaiting processing, thereby minimizing the processing thereof and improving processing efficiency by the electronic trading system.” and “Further, the current system architecture allows the electronic trading system the ability to manipulate previously received incoming electronic transactions that are currently stored in the first buffer awaiting forwarding as claimed. In particular, the current system enables the electronic trading system allows subsequent transaction requests to modify or cancel a currently 
	Batching or “buffering” or aggregating or storing incoming trade orders based on certain criteria, or bypassing said buffering, and then manipulating, i.e. aggregating or grouping, said stored data as a function of time is not a practical application of the abstract idea of regulating incoming trade orders for further trade order matching.  This is because, the additional elements of using memory, i.e. buffering, to store and sort data does not impose any meaningful limits on practicing the abstract idea. In fact, none of the additional elements, such as the claimed  processor with memory suitably programmed with a “match engine”, a “clock edge” for determining an interval of time, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory” leveraged to perform the steps of determining, receiving, determining, forwarding, forwarding, aggregating, storing, creating, storing, forwarding, allowing and determining and claimed at a high-level of generality (i.e., as generic computers with processors and buffers/memory suitably programmed to perform the generic computer functions) impose any meaningful limit on practicing the abstract idea.  The claimed additional element are no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). 

Applicant argues the similarities of the claimed invention to those of McRo and Finjan.  Examiner respectfully disagrees.
	The Examiner does not see the parallel between the claims of the instant case and those of McRo. In McRo the patents relate to “automating part of a preexisting 3-D animation method”, which were to be done manually before the issuance of the patent. The claims were directed to an asserted improvement in computer animation technology such as directed to a patentable technological improvement over the existing, manual 3D animation techniques. In other words, “the claims are limited to rules with specific characteristics” which allow for the improvement realized by the invention. Specifically, at McRo *22, ‘“As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators. ’576 patent col. 2 11. 49-50.”’ Hence, the claims in McRo were patent eligible because they recited significantly more than an abstract idea. However, the Applicants’ invention is a business solution, completing financial transactions, to a problem rooted in the abstract idea of regulating incoming trade order matching using a memory allow the computer to be improved in any manner. In contrast, the claimed functions are conventional functions of a computer system. The computer is merely a platform on which the abstract idea is implemented.
	The claimed limitations are not similar to those found in Finjan. In Finjan, the court found that claims were directed to a behavior-based vims scan which constituted an improvement in computer functionality over the “traditional, ‘code-matching’ vims scans”. The court determined that the claimed method employs a new kind of file, allows access to be tailored for different users, and allows the system to accumulate and use newly available, behavior-based information about potential threats. The court ultimately held that the claims are “directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security,” and “recite specific steps— generating a security profile that identifies suspicious code and linking it to a downloadable—that accomplish the desired result.” Applicant’s claims are unlike the claims of Finjan, in that the claims do not employ a newly generated file containing security profile in a downloadable, and do not use a new file to enable a computer security system to improve on or add a computer functionality by reciting specific steps accomplishing the desired security results. Improving the abstract idea of matching incoming trade orders to resting, unsatisfied trade orders by grouping incoming orders and forwarding them to be matched based on determination criteria such as time, is not similar to the fact pattern and analysis found in Finjan.
On pages 36-38 of the Remarks, Applicant argues “The claims recite limitations that amount to significantly more than the exception itself and that are not well known, routine or conventional in the field. For example, claim 17 recites additional limitations that focus on addressing problems arising in the context of controlling influx of transaction requests to enable/disable processing of transaction requests by a match engine. The combination of steps recited show that the claims are not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for storing incoming transactions into a computer memory until the occurrence of an event, thereby normalizing their in-flow and conserving computing resources, after which the buffered transactions are processed together, while allowing pending transactions waiting in the buffer to be modified by a later transaction.” Also, Applicant argues that the claim limitations are eligible over 101 with respect to Berkheimer.  Examiner respectfully disagrees with these arguments.
	Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor with memory suitably programmed with a “match engine”, a “clock edge” for determining an interval of time, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory” to perform the determining, receiving, determining, forwarding, forwarding, aggregating, storing, creating, storing, forwarding, allowing and determining steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, data storage and 
[1] “determining, ……, an occurrence of an event, …… indicative of one of an elapse of an interval of time ……, ……, or the exceeding of a threshold by the number of stored received incoming orders, ……;” 
[2] “receiving, ……, an incoming order;”
[3] “determining, ……, whether the incoming order is characterized by any of a set of order types; ……,”
[4] “aggregating, ……, the received incoming order with the previously received incoming orders,”
[5]8Application Serial No. 14/644,460LSK Ref. No. 004672-14003B-US “allowing, ……, a subsequently received incoming order to modify or cancel a stored received incoming order ……,” and 
[6] “determining, ……, a sequence in which ….. will attempt to match each of the forwarded subset of the received incoming orders, …….” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, organizing and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 as well as akin to arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); see MPEP 2106.05(d)(II). Applicant has used conventional computing components to manipulate information in a manner to complete a financial transaction, i.e. trade match. 
	The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection above) as corresponding to an abstract idea. The additional elements in the claims are a processor with memory suitably programmed with a “match engine”, a “clock edge” for determining an interval of time, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory” to perform the steps of determining, receiving, determining, forwarding, forwarding, aggregating, storing, creating, storing, forwarding, allowing and determining.  Applicant’s specification at paragraph [0050] discloses “The trading network environment shown in Figure 1 includes exemplary computer devices 114, 116, 118, 120 and 122 which depict different exemplary methods or media by which a computer device may be coupled with the exchange computer system 100 or by which a 
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter),

1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). Also, Examiner has provided prior art in Mannix, US2019/0087898, claiming priority to May 3, 2012, disclosing buffering of trade orders to impose a time delay before processing. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer 
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of regulating incoming trade orders for further trade order matching. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed order “processor” suitably programmed with a “match engine”, a “clock edge”, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in regulating incoming trade orders for further trade order matching, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-5, 8-10, 17-19, 22 and 23, under 35 U.S.C. 101, is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/25/2021